Brady, J.
(dissenting). The plaintiff in this action had agreed to deliver to the defendant about 200,000 brick as evidenced by a writing marked in evidence, plaintiff’s Exhibit A, as follows, viz.:
“New York, May 18, 1906. “Messrs. Nathaniel Wise Co.,
“ Foot 79th St., East River:
“ Gentlemen.—We confirm sale to-day of about 200,000 brick about like quality we have been delivering you at $9.50 per thousand on our boat delivered alongside of your dock, you to unload boat. Terms cash within ten days after delivery. Delivery to be made by June 20.
“Yours truly,
“ The New Jersey Company,
“ Samuel Taylor,
" Secretary
*297On June eighth plaintiff received from defendant t-he following letter marked in evidence plaintiff’s Exhibit C, viz.:
“New York, June 7, 1906.
“ New Jersey Company :
“ Gentlemen.— Having bad so much trouble with' the last two cargoes of brick which we bought from you, you will please countermand our order for the last one.
“ Very respectfully,
“ Nathaniel Wise Company,
“ C. G. W., Secretary ”
On June 11, 1906, plaintiff sent defendant a letter, plaintiff’s Exhibit B, which contains the following: “We do not care to cancel the sale of the cargo of brick made to you for delivery about the 20th of June. You will have this cargo on time and we expect you to take it as per your agreement to do so.” This was followed by a letter from plaintiff to defendant as follows:
“New York, June 16, 1906. “Messrs. Nathaniel Wise Co.,
“ Foot 79th St., East River,
“ New York City:
“ Gentlemen.— We are loading the barge Saturn at the works with 200,000 brick to apply on sale to you made May 18 for delivery about June 20th. This boat will be ready to be delivered to you about that date as per sale and we hereby make formal tender of these brick and request that you give us your destination so that we may know where to send her as these will be ready to leave our factory on Monday or Tuesday of next week.
“Yours truly,
“ The New Jersey Company,
“ Samuel Taylor,

“ Secretary”

Defendant notified plaintiff, on June eighteenth, that it would receive the brick, if delivered in time, and sent plaintiff the following letter:
*298“ New York, June 18, 1906.
“ The New Jersey Company :
“ Gentlemen.— In reply to yours of the 16th inst. will say. If the brick referred to are of good quality and are delivered not later than June 20th inst. in accordance with your letter of May 18th, 1906, we will receive them, otherwise we will not.
“ Very respectfully,
“Nathaniel Wise Company,
“ G. W. G., Sec’y.”
The barge conveying the brick reached defendant’s dock at six twenty-five a. m., on June twenty-first. The defendant refused to accept the brick and, after notice, the same were sold by plaintiff for defendant’s account, the amount realized being $300 less than the contract price, and the plaintiff then brought this action. The pleadings were in writing, and the complaint sets up a contract between the plaintiff and defendant and alleges due performance. While the letter of defendant in which it sought to rescind the contract might, if nothing further was done by either party, have been sufficient to have relieved the plaintiff from the obligation of making a tender of performance, the correspondence and communications which afterward followed between the parties had the effect of restoring their original relations as established by the contract. The plaintiff alleges strict performance on its part. The brick were not delivered by the twentieth of June as the contract required. Where a plaintiff alleges strict performance he is not- entitled to give evidence excusing non-performance on his part. Eowe v. Gerry, 86 App. Div. 349. The evidence introduced in this case to excuse performance was received subject to defendant’s objection and was excepted to by him. ¡N"o motion to amend the complaint in order to conform to the facts proved was made, and if such motion had been made the court was without power to grant it. Eowe v. Gerry, supra.
Judgment should be reversed and new trial ordered, with costs to appellant to abide the event
Judgment affirmed, with costs.